PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/828,112
Filing Date: 30 Nov 2017
Appellant(s): Applied Materials, Inc.



__________________
James T. Bergstrom
For Appellant


EXAMINER’S ANSWER




KILPATRICK TOWNSEND & STOCKTON LLP
1100 Peachtree Street
Suite 2800
Atlanta, GA  30309
This is in response to the appeal brief filed April 13, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 11, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 1-2, 7-10, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248488).
2.	Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248488) as applied to claims 1-2, 7-10, and 15-18 above, and further in view of Arase et al. (U.S. 2016/0203958).
Office Action dated August 11, 2021
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-10, 12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the DC pulsing power supply" in line 9.  Claim 2 recites the limitation "the DC pulsing power supply" in line 2.  Claim 9 recites the limitation "the DC pulsing power supply" in line 9.  Claim 10 recites the limitation "the DC pulsing power supply" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In light of the above, dependent claims 4, 7-8, 12, and 15-18 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-10, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248488).
Referring to Figure 1 and paragraphs [0029]-[0032], Chiang et al. discloses a substrate processing chamber comprising: a pedestal 182 configured to support a semiconductor substrate (pair [0029]); an RF bias power 160 electrically coupled with the pedestal and configured to operate as a plasma-generating electrode to generate a plasma within the processing chamber at a power of between about 20 W and about 50 W (Note. In par.[0030], Chiang et al. disclose a power of less than 150 W which includes a range of 0 W- 150 W.  Hence, the Chiang et al. reference anticipates and encompasses the claimed power range of between about 20 W and about 50 W), wherein the RF bias power is a pulsing power configured to pulse at a frequency below about 5,000 Hz (Le. 10 Hz- 10,000 Hz, par.[0060]); and a DC power source 510 (par. [0032]).
Chiang et al. is silent on a DC pulsing power electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%.
Referring to Figures 3B-3D and paragraphs [0024],[0028],[0031], Agarwal et al. teach a plasma processing apparatus wherein a DC pulsing power 160 electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50% in order to achieve the desired plasma characteristics.  It should be noted that Agarwal et al. indicates the duration of the DC pulsing power supply is less than 50 microseconds.  This is shown in Figures 3B-3D and paragraphs [0024], [0028], [0031] where Agarwal teaches a duration of 50 microseconds for the bias pulse on-time delay (i.e. duration prior to the bias power being turned on).  Since as seen below in Figure 3B the duration of the DC pulsing power supply is similar to the duration for the bias pulse on-time delay, then the duration of the DC pulsing power supply is less than 50 microseconds.  Furthermore, paragraph [0030] indicates a duty cycle of 40% for all pulse outputs (i.e. Source, Bias, & DC).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to pulse the DC power of Chiang et al. for a duration of 100 microseconds or less at a duty cycle of less than about 50% as taught by Agarwal et al. in order to achieve the desired plasma characteristics. The resulting apparatus of Chiang et al. in view of Agarwal et al. includes a DC pulsing power electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%.

    PNG
    media_image2.png
    476
    620
    media_image2.png
    Greyscale

With respect to claim 2, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the DC pulsing power supply 162 is configured to pulse at a frequency to produce priming particles without developing a plasma sheath (Agarwal et al.-i.e. pulse controller 160, par.[0028]).
With respect to claim 7, the substrate processing chamber of Chiang et ah in view' of Agarwal et al. and Chen et al. further includes wherein the RF bias power is operated at a pulsing frequency greater than or about 500 Hz (Chiang et al.- i.e. 10 Hz- 10,000 Hz, par.[0060], Agarwal et al.-i.e. 2,000 Hz, par.[0024]).
With respect to claim 8, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the DC pulsing power is configured to operate on an alternating frequency with the RF bias power (Agarwal et al.-Fig. 3B-3D).
With respect to claim 9, referring to Figure 1 and paragraphs [0029]-[0032], Chiang et al. discloses a substrate processing chamber comprising: a pedestal 182 configured to support a semiconductor substrate (par.[0029]); an RF bias power 160 electrically coupled with the pedestal and configured to operate as a plasma-generating electrode to generate a plasma within the processing chamber, wherein the RF bias power is a pulsing power configured to pulse at a frequency below about 5,000 Hz (i.e. 10 Hz- 10,000 Hz, par.[0060]); and a DC power source 510 par.[0032])
Chiang et al. is silent on a duty cycle of between about 20%-50% and DC pulsing power electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%.
Referring to Figure 3 and paragraphs [0024], [0028], [0030], Agarwal et al. teach a plasma processing apparatus wherein a duty cycle of between about 20%-50% (a duty cycle less than 40 %-Fig, 3, par.[0024], [0030]) and a DC pulsing power 160 electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50% in order to achieve the desired plasma characteristics (par.[0028]).  Referring to Figures 3B-3D and paragraphs [0024],[0028],[0031], Agarwal et al. teach a plasma processing apparatus wherein a DC pulsing power 160 electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50% in order to achieve the desired plasma characteristics.  It should be noted that Agarwal et al. indicates the duration of the DC pulsing power supply is less than 50 microseconds.  This is shown in Figures 3B-3D and paragraphs [0024], [0028], [0031] where Agarwal teaches a duration of 50 microseconds for the bias pulse on-time delay (i.e. duration prior to the bias power being turned on).  Since as seen above in Figure 3B the duration of the DC pulsing power supply is similar to the duration for the bias pulse on-time delay, then the duration of the DC pulsing power supply is less than 50 microseconds.     Furthermore, paragraph [0030] indicates a duty cycle of 40% for all pulse outputs (i.e. Source, Bias, & DC).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to pulse the DC power of Chiang et al. with a duty cycle of between about 20%-50% and DC pulsing power electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50% as taught by Agarwal et al. in order to achieve the desired plasma characteristics. The resulting apparatus of Chiang et al, in view of Agarwal et al. includes a duty cycle of between about 20%-50% and DC pulsing power electrically coupled with the substrate processing chamber, wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%.
With respect to claim 10, the substrate processing chamber of Chiang et al. in view of Agarwal et al, further includes wherein die DC pulsing power supply 162 is configured to pulse at a frequency to produce priming particles without developing a plasma sheath (Agarwal et al.-i.e., pulse controller 160, par,[0028]) .
With respect to claim 15, the substrate processing chamber of Chiang et al. in view of Agarwal et al. further includes wherein the RF bias power is operated at a pulsing frequency greater than or about 500 Hz (Chiang et al.- i.e. 10 Hz- 10,000 Hz, par.[0060], Agarwal et al.-i.e., 2,000 Hz, par.[0024]).
With respect to claim 16, the substrate processing chamber of Chiang et al. in view of Agarwal et al, et al. further includes wherein the DC pulsing power is configured to operate on an alternating frequency with die RF bias power (Agarwal et al.-Fig. 3).
With respect to claim 17, the substrate processing chamber of Chiang et al. in view of Agarwal et al, et al further includes wherein the RF bias power is configured to operate at greater than or about 20 W (Note. In par.[0030], Chiang et al. discloses a power of less than 150 W which includes a range of 0 W- 150 W).
With respect to claim 18, the substrate processing chamber of Chiang et al. in view of Agarwal et al, et al. further includes wherein the RF bias power is configured to operate at less than or about 50 W (Note. In par.[0030], Chiang et al. discloses a power of less than 150 W which includes a range of 0 W- 150 W).
Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (U.S. 2010/0055342) in view of Agarwal et al. (U.S. 2010/0248488) as applied to claims 1-2, 7-10, and 15-18 above, and further in view of Arase et al. (U.S. 2016/0203958).
The teachings of Chiang et al. in view of Agarwal et al. have been discussed above.
Chiang et al. in view of Agarwal et al. fail to teach wherein the pedestal comprises a bipolar electrostatic chuck, and wherein the DC pulsing power is applied to electrical ground of the bipolar electrostatic chuck.
Referring to paragraph [0004], Arase et al. teach a plasma processing apparatus wherein it is conventionally known in the art for a pedestal to include either a unipolar or bipolar electrostatic chucks. Additionally, the DC power is applied to electrical ground of the bipolar electrostatic chuck (Figs. 1 and 6 show that the DC power supply 105 is grounded and connected to a bipolar electrostatic chuck 102, 103, par.[0004], [0041]-[0045]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to alternatively substitute or modify the pedestal of Chiang et al. in view of Agarwal et al. with a bipolar electrostatic chuck as taught by Arase et al. since it is an art-recognized equivalent means used for an electrostatic chuck.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Font, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), See MPEP 2144.06 II.  The resulting apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. would include wherein the pedestal comprises a bipolar electrostatic chuck, and wherein the DC pulsing power is applied to electrical ground of the bipolar electrostatic chuck.
(2) Response to Argument
Appellant has argued that the prior art is silent on DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%.  Furthermore, the Office alleges at page 7 of the Office Action that Agarwal discusses DC pulse durations of less than 50 microseconds at FIGS. 3B-3D and paragraphs [0024], [0028], and [0031]. The Appellant respectfully disagrees. Agarwal does not teach or suggest a DC pulsing power supply that is pulsed for a duration of 100 us or less.
Referring to Figures 3B-3D and paragraphs [0030]-[0031], Agarwal et al. recites and shows that “Figs. 3A-3D depict a duty cycle of 75% for all pulse outputs (i.e. Source, Bias, & DC).  However, the duty cycle may be less, for example about 40% for all pulse outputs.” (i.e. last three sentences of par.[0030]).  Hence, the DC pulsing power supply has a duty cycle of about 40% which is less than 50 %.  
With respect to the duration of 100 microseconds, since the DC pulsing power supply 162 is operated by a pulse controller 160, then the duration can be controlled as well (par.[0028]).  Hence, the structure of the pulse controller can be operated to pulse the DC pulsing power supply for a duration of 100 microseconds or less.  Therefore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Thus, in claims 1 and 9, the DC pulse power supply simply needs to be capable of operating at a specific duration.  Nevertheless, this is taught in Figures 3B-3D and paragraphs [0024], [0028], [0031] and paragraph [0024] specifically indicates a duration of 50 microseconds for the bias pulse on-time delay (i.e. duration prior to the bias power being turned on).  Paragraph [0031] indicates that the DC pulse is applied during the source power pulse off.  Since as seen below in Figure 3B the duration of the DC pulsing power supply on is similar to the duration for the bias pulse on-time delay, then the duration of the DC pulsing power supply on can be deduced to be less than 50 microseconds.  However, at the very least, paragraph [0024] teaches that the pulse controller 160 is pulsing and operating the power supplies (DC or RF) in the duration range/units of microseconds and not hours, minutes, seconds, or nanoseconds.  Hence, the apparatus of Agarwal et al. is capable of operating the DC pulsing power supply to be pulsed on for a specific duration of 100 s or less.  Furthermore, based on the teachings of Agarwal et al., it is reasonable for someone of ordinary skill in the art to operate the DC pulsing power supply to be pulsed on for a specific duration of 100 s or less.  Thus, the duration of the DC pulsing power supply of Agarwal et al. is 100 microseconds or less.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. teaches the claim limitation of “wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%” and thus satisfies the claimed requirements.

    PNG
    media_image3.png
    505
    629
    media_image3.png
    Greyscale

Appellant has argued that the Office has failed to establish any link between the example of FIG. 3B and the example of [0024], and the relative timing of FIG. 3B does not include units of time and no explicit statement that the figure is drawn to scale, Agarwal cannot teach or suggest a DC pulse width of 100 s or less. It is respectfully requested that this rejection be reversed.
As stated above, Agarwal et al. was not applied for the specific example used in Fig. 3B but for the teaching that the apparatus is operating in the ballpark of microseconds.  In other words, the linkage and unit of time in Fig. 3B is not the significant teaching but that the apparatus is operating the pulse controller in duration range/unit of microseconds (par.[0024]).  As stated above, paragraphs [0024], [0028], [0030]-[0031] teach that the pulse controller 160 is pulsing and operating the power supplies (DC or RF) in the duration range/units of microseconds and not hours, minutes, seconds, or nanoseconds.  The pulse controller 160 can be programmed to operate the DC pulse power at specific duration (par.[0028]).  Hence, the apparatus of Agarwal et al. is capable of operating the DC pulsing power supply to be pulsed on for a specific duration of 100 s or less.  Furthermore, based on the teachings of Agarwal et al., it is reasonable for someone of ordinary skill to operate the DC pulsing power supply to be pulsed on for a specific duration of 100 s or less.  Thus, the duration of the DC pulsing power supply of Agarwal et al. is 100 microseconds or less.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. teaches the claim limitation of “wherein the DC pulsing power supply is configured to be pulsed on for a duration of 100 microseconds or less at a duty cycle of less than about 50%” and thus satisfies the claimed requirements.
Appellant has argued that there is simply no discussion in Agarwal of a DC pulse frequency that produces plasma priming particles without developing a plasma sheath. Therefore, it is respectfully requested that this rejection be reversed.
Referring to paragraph [0028] of Agarwal et al., the DC pulse power supply 162 is controlled by a pulse controller 160 and hence is capable of operating the DC pulse power supply to produce priming particles.  Paragraph [0039] of appellant’s specification indicates that “priming particles” are energized particles.  In paragraph [0031], Agarwal et al. teach that the DC pulse boosts positive ion flux or in other words energized particles (i.e. “priming particles”).  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. teaches the claim limitation of wherein the DC pulsing power supply is configured to pulse at a frequency to produce priming particles without developing a plasma sheath and thus satisfies the claimed requirements.
Appellant has argued that the Examiner has not shown any pulse coupling to the chuck ground as claimed.
It should be noted that as broadly claimed, the claim simply reads on the DC pulse power supply is connected to an electrical ground.  Regardless of the connections, typically an electrical ground (not multiple electrical grounds) is applied to various components in an apparatus.  Nevertheless, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Agarwal et al. was applied for the teaching of a DC pulsing power 162 applied to an electrostatic chuck 136, 138 (pars[0025], [0028]).  Arase et al. was simply applied for the teaching that it is conventionally known in the art to use a bipolar electrostatic chuck 102, 103 for substrate chucking purposes and that the DC power 105 is applied to the electrical ground of the bipolar electrostatic chuck (i.e. Figs. 1 and 6 show that the DC power supply 105 is grounded, par.[0004], [0041]-[0045]).  The resulting apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. would yield wherein the pedestal comprises a bipolar electrostatic chuck, and wherein the DC pulsing power is applied to electrical ground of the bipolar electrostatic chuck.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. and Arase et al. satisfy the claimed requirements.
Appellant has argued that claim 16 recites that the DC pulsing power is configured to operate on an alternating frequency with the RF bias power. This is not taught or suggested by the cited documents (i.e. Agarwal et al.).
It should be noted the term “RF bias power” refers to the power source that is used to generate plasma (i.e. plasma or source power).  Primary reference Chiang et al. disclose an RF bias power 160 (i.e. plasma power) that generates plasma and the RF bias power is pulsed (par.[0029], [0060]-[0061]).  In Agarwal et al., the plasma power is the source power and according to Figures 3B-3D and paragraph [0031], the plasma power (i.e. source power) operates on an alternating frequency from the DC pulsing power (see Fig. 3B above).  Thus, the modified apparatus of Chiang et al. in view of Agarwal et al. would yield the DC pulsing power is configured to operate on an alternating frequency with the RF bias power.  Therefore, the apparatus of Chiang et al. in view of Agarwal et al. satisfy the claimed requirements.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716 

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.